 PRODUCTION PLATED PLASTICSProduction Plated Plastics, Inc. and InternationalUnion, United Automobile, Aerospace and Agricul-tural Implement Workers of America (UAW).Cases 7-CA-14599 and 7-CA-14990January 28, 1980DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDTRUESDALEOn August 27, 1979, Administrative Law JudgeJames T. Youngblood issued the attached Decision inthis proceeding. Thereafter, the General Counsel andRespondent filed exceptions and supporting briefs andRespondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the attached Decision inlight of the exceptions and briefs and has decided toaffirm the rulings, findings,' and conclusions2of theAdministrative Law Judge and to adopt his recom-mended Order, as modified herein.The Administrative Law Judge found that Respon-dent had committed various violations of Section8(a)(1), (3), and (5) of the Act in this proceeding. Weagree with those findings, and the Administrative LawJudge's reasoning supporting them, with the followingmodifications, described below:1. The Administrative Law Judge found that achange instituted by Respondent which involved itsdecorating department employees' restroom privilegeswas a violation of Section 8(a)(1), (3), and (5). Weagree, as explained below.On September 15, 1977, an election was held atRespondent's Richland, Michigan, plant in which amajority of the employees at that plant chose theUnion as their collective-bargaining representative.Respondent thereafter filed objections to the election.While the objections were pending, on October 22,1977, the Union requested that Respondent begincontract negotitations. That same week, withoutnotifying the Union, Respondent instituted a newrestroom use policy in its decorating department,Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolution with respect to credibility unless theclear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Productrs Inc., 91 NLRB 544(1950). enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.We agree with the Administrative Law Judge that it is unnecessary toreach the issue of whether Respondent violated Sec. 8(aX5) of the Act byrefusing to bargain with the Union prior to its certification because the recordshows that Respondent has engaged in a post-certification refusal to bargain.247 NLRB No. 76requiring that employees sign out in order to use therestroom and providing that employees would bedisciplined if they signed out more than five timeseach week. Before this change, employees were re-quired merely to obtain permission from a supervisoror line leader prior to using the restroom. TheAdministrative Law Judge found that this change wasin retaliation for the Union's election. In reaching thisconclusion he relied on the timing of the change andon his finding that the decorating department hadbeen identified by Respondent as the most prouniondepartment in the plant.In its exceptions, Respondent argues that the recorddoes not support a finding that it had identified thedecorating department as the most prounion depart-ment. It also argues that the change found to beretaliatory was instituted for legitimate business rea-sons and was the culmination of a series of changesmade to correct sagging production due to excessiverestroom breaks by employees in that department.Specifically, Respondent argues that between Januaryand October it had counseled its supervisors and lineleaders to enforce existing rules more stringently, andthat it had instituted its new policy only after itbecame clear that supervisory employees were notenforcing the rules, and were, in fact, abusing themthemselves.We agree with Respondent that the record does notindicate that the decorating department had beenidentified as the most prounion department in theplant. However, the record does support the findingthat the decorating department was markedly proun-ion, and known to be such by Respondent Further-more, contrary to Respondent, the record also sup-ports an inference of unlawful motivation from thetiming of the change because Respondent has failed tosubstantiate its defense of business justification. In thisregard, the Administrative Law Judge noted correctlythat, although Respondent claimed that the problemof excessive breaks existed as early as January 1977,there is no evidence that any employee had actuallybeen disciplined for such alleged abuse until after theelection. And, although not noted in the Administra-tive Law Judge's Decision, Respondent also failed topresent evidence that any supervisory employee hadever been disciplined for abusing restroom breaks, orfor failing to enforce plant rules. Likewise no evidenceIn reaching this conclusion, however, we do not rely on the AdministrativeLaw Judge's erroneous statement that the complaint alleges, and the answeradmitted, that Respondent failed to respond to a March 17, 1978, post-certification request by the Union for bargaining information. Rather, we relyon the fact that Respondent's post-certification failure to supply certaininformation to, and to bargain with, the Union has been fully litigated andproven in this proceeding.We also note that, because we make no finding regarding a precertificationrefusal to bargain on Respondent's part, we find it unnecessary to pass on theAdministrative Law Judge's statement that the General Counsel's argumenton this issue may be "meritorious."595 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas presented to substantiate Respondent's claimsthat decorating department production was saggingand that employees in that department were takingmore breaks than employees in other departments. Wetherefore conclude that the Administrative Law Judgewas correct in rejecting Respondent's argument of abusiness justification for its change, inferring anunlawful motivation from its timing.'2. The Administrative Law Judge found that thedemotion of employee Harvey Hanna in August 1977and his discharge in October 1977 were violations ofSection 8(a)(3). As explained below, we agree.The Administrative Law Judge found that, at thebeginning of August 1977, Harvey Hanna was em-ployed in Respondent's engineering department, doingwork which involved deciding the allocation of jobassignments within the plant, but immediately after amid-August conversation in which a supervisor inter-rogated him concerning his prouniou sentimentsHanna began receiving what he considered to be"bottom-line jobs" which involved plant maintenanceand physical labor. The Administrative Law Judgealso found that, approximately 2 months later, Hannawas summarily discharged, allegedly for using therestrooms prior to his break.The Administrative Law Judge found Hanna's jobchange was a demotion and was in violation of Section8(a)(3). He rejected Respondent's testimony thatHanna was transferred out of the engineering depart-ment due to its elimination for lack of work, since hefound that an employee with less seniority than Hannaremained in the department following Hanna's trans-fer. He also found Hanna's discharge violated Section8(a)(3). In so doing, apparently he relied for aninference of unlawful motive on the demotion and onfinding that, prior to his discharge, Hanna had beenharassed with disciplinary actions by a supervisor whoadmitted to Hanna that he had been under pressurefrom management to discipline and to terminateemployees because of the union campaign.With regard to the demotion, we find that therecord does not show that an employee with lessseniority than Hanna remained in the engineeringdepartment after Hanna's transfer. However, therecord does show that during August there were fiveto seven employees in that department, other thanHanna. Respondent failed to present any convincingevidence to show that any employees other thanHanna were transferred or to explain why it wasnecessary to transfer Hanna to a job where he wasassigned menial duties. We regard this omission as a' In finding that the change in Respondent's restroom policy violated Sec.8(aX5) as well as Sec. 8(aX3) of the Act, the Administrative Law Judgeapparently relied, in part, on his finding that the change was discriminatorilymotivated. However, while such a finding is a prerequisite for establishing aviolation of Sec. 8(a)(3), it is not a prerequisite for finding a violation of Sec.failure of proof on Respondent's part. Thus, we findthat the timing of the demotion, following as it didHanna's interrogation, coupled with Respondent'sfailure to introduce any objective evidence to negatethe inference of unlawful motivation from this timing,supports the finding that Hanna's demotion wasunlawful.With regard to the discharge, we find that theAdministrative Law Judge correctly relied on appro-priate factors in finding a violation. We also note thathis finding of unlawful motive is supported by theadditional evidence that Hanna had never beendisciplined at the time of his discharge for using therestroom during working time, the offense for whichhe was discharged, while the record shows thatemployee Sarah Chapman had been given at least sixwarnings for the same conduct without having beendischarged.3. While we agree with the Administrative LawJudge that Respondent violated Section 8(a)(5) of theAct by withholding a Christmas bonus without firstbargaining with the Union, we substitute the followingremedy for that proposed by the Administrative LawJudge for the violation he found. We order thatRespondent shall pay the Christmas bonus of Decem-ber 1977, and shall continue to pay the bonus to itsemployees until it bargains in good faith with theUnion, or the Union refuses to bargain in good faith,over its cessation.4ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its order the recommendedorder of the Administrative Law Judge, as modifiedbelow, and hereby orders that the Respondent, Pro-duction Plated Plastics, Inc., Richland, Michigan, itsofficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order, as somodified:1. Substitute the following for paragraphs (e) and(0:"(e) Refusing to bargain with the Union, by refusingto furnish relevant information to the Union asexclusive bargaining representative of the employeesof Respondent in the following appropriate unit:"All full-time and regular part-time productionand maintenance employees including shippingand receiving employees, quality control andtruckdriver employees employed by the Respon-8(aX5). Hence, in affirming the Administrative Law ludge's finding of an8(aX5) violation in the change, we do not rely on that part of his Decision thatthe change was also discriminatorily motivated.' See Winn-Dixie Stores Inc., 147 NLRB 788, 792 (1964).596 PRODUCTION PLATED PLASTICSdent at its facility located at 9899 'D' AvenueEast, Richland, Michigan, but excluding all officeclerical employees, confidential employees,guards and supervisors as defined in the Act."(f) Refusing to recognize and bargain with theUnion over the terms and conditions of employmentof its employees in the above appropriate unit."2. Substitute the following for paragraphs 2(d) and(e):"(d) Immediately make all its employees at itsRichland plant whole for any losses they sustained asa result of its failure to pay its December 1977Christmas bonus, and continue to pay the bonus, withinterest, until it bargains in good faith with the Union,or the Union refuses to bargain in good faith, over itscessation."(e) Immediately furnish the Union with the infor-mation requested in its letter of March 17, 1978, andimmediately bargain with the Union as the exclusiverepresentative of its employees in the above appropri-ate unit over the exclusive representative of itsemployees in the above appropriate unit over theterms and conditions of employment, and, if anunderstanding is reached, embody such understandingin a signed agreement."3. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICES To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT coercively interrogate ouremployees concerning their union activity.WE WILL NOT reprimand, suspend, lay off, ordischarge our employees because they engage inunion activities, or in retaliation because theyhave selected International Union, United Auto-mobile, Aerospace and Agricultural ImplementWorkers of America (UAW) as their collective-bargaining representative.WE WILL NOT discriminatorily change theworking conditions of our employees because oftheir support for the Union, or in retaliation fortheir selection of the Union as their collective-bargaining representative.WE WILL NOT unilaterally and without notifi-cation to and/or bargaining with the Unionchange the working conditions of our employees.WE WILL NOT refuse to bargain with theUnion, by refusing to furnish relevant informa-tion to the Union as the exclusive bargainingrepresentative of our employees in the followingappropriate unit:All full-time and regular part-time productionand maintenace employees including shippingand receiving employees, quality control andtruckdriver employees employed by the Em-ployer at our facility located at 9899 "D"Avenue East, Richland, Michigan, but exclud-ing all office clerical employees, confidentialemployees, guards and supervisors as definedin the Act.WE WILL NOT refuse to recognize and bargainwith the Union over the terms and conditions ofemployment of our employees in the aboveappropriate unit.WE WILL NOT in any, other manner interferewith, restrain, or coerce our employees in theexercise of their rights guaranteed by Section 7 ofthe Act.WE WILL offer Harvey Hanna immediate andfull reinstatement to his former position or, if thatposition is no longer available, to a substantiallyequivalent position, without prejudice to hisseniority or other rights and privileges previouslyenjoyed, and WE WILL make him whole for anyloss of earnings he may have suffered by reason ofour discrimnation against him, with interest.WE WILL make whole Sarah Chapman for anyloss of earnings she may have suffered by reasonof the discrimination against her, with interest.WE WILL make whole any employee who haslost wages or other benefits because of theapplication of our discriminatorily and unilateral-ly instituted restroom rule as found unlawful,with interest.WE WILL immediately make all our employeesat our Richland plant whole for any losses theysustained as a result of our failure to pay ourDecember 1977 Christmas bonus, and continue topay the bonus, with interest, until we bargain ingood faith with the Union, or the Union refusesto bargain in good faith, over its cessation.WE WILL immediately furnish the Union withthe information requested in its letter of March17, 1978, and immediately bargain with theUnion as the exclusive representative of ouremployees in the above appropriate unit over theterms and conditions of employment, and, if anunderstanding is reached, we will embody suchunderstanding in a signed agreement.WE WILL expunge from the personnel file ofSarah Chapman all references to the reprimandsissued to her, and expunge from the personnelrecords of any employee all references to thereprimands issued for violation of the discrimina-597 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtorily and unilaterally instituted restroom rule asfound unlawful.WE WILL notify and bargain with the Union,as the exclusive representative of the employees inthe above appropriate unit, with respect tochanges in Christmas bonuses and work rules andotherwise bargain in good faith with the Union asto wages, hours, and other terms and conditionsof employment.PRODUCTION PLATED PLASTICS, INC.DECISIONSTATEMENT OF THE CASEJAMES T. YOUNGBLOOD, Administrative Law Judge: Theamended complaint which issued on April 21, 1978, allegesthat Production Plated Plastics, Inc. (herein called Respon-dent or Company), engaged in various violations of Section8(a)(1), (3), and (5) of the Act. Respondent filed an answeradmitting certain allegations of the complaint but denyingthe commission of any unfair labor practices. This matterwas heard before me on May 8 and 9, 1978. All parties werepresent at the hearing and represented by counsel.Upon the entire record, including my observation of thewitnesses and their demeanor, and after due consideration ofthe briefs filed by the parties, I make the following:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTRespondent maintains its office and place of business at9899 D Avenue, in Richland, Michigan. Respondent is andhas been at all times material herein engaged in themanufacture, sale, and distribution of molded and chrome-plated plastic products. Respondent's plant located inRichland, Michigan, is the only facility involved in thisproceeding. Respondent admits, and I find, that it is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.11. THE LABOR ORGANIZATION INVOLVEDRespondent admits, and I find, that International Union,United Automobile, Aerospace and Agricultural ImplementWorkers of America (UAW) (herein called Union), is alabor organization within the meaning of Section 2(5) of theAct.III. THE ALLEGED UNFAIR LABOR PRACTICESIn June 1977,' employee Sarah Chapman contacted CurisHartfield, International representative of the Union, toexplore the possibilities of beginning a union organizationI All dates refer to 1977, unless otherwise specified.I This is rule L, no. I, found on p. 15 of the shop rules which have beenposted in the plant.' These shop rules, which carry a revised date of February 22, 1977, wereeffort at Respondent's Richland plant. Shortly thereafter,Chapman, along with employee Kenneth Scott and others,started an in-plant organizing drive consisting of distributinghandbills and union cards and informing employees oforganizational meetings.On June 24, 1977, Curtis Hartfield sent a letter to JohnHorvath, personnel director of Respondent, advising thatSara Chapman and Kenneth Scott, among others, hadauthorized the Union to use their names as members of theunion organizing committee at the Richland, Michigan,plant.From June until September 15, the date of the Board-conducted election, both Scott and Chapman were observedby various supervisors of Respondent engaging in thedistribution of union literature and union signature cards,and in general organizational activities. Additionally, manyof the employees of Respondent were observed wearingunion paraphernalia such as T-shirts, buttons, and hats, allof which stated, in effect, "Vote for the UAW." Thus, thereis no question that the company was aware of the unionorganizational campaign and the chief union organizers whowere involved.Paragraph 8(a) of the complaint alleges that since AugustRespondent has maintained and enforced at the Richlandplant a no-solicitation rule which prohibits "Solicitation forany cause during working without permission." The com-plaint alleges that this clause is too broad because it does notprohibit solicitation only during working hours and does notclearly convey to the employees that they are free to engagein solicitation during break periods and lunchtime. There isno doubt that this rule was in effect prior to the organiza-tional campaign and continues to date. Respondent, how-ever, argues that this rule is clarified by another shop rulewhich reads as follows:2No employee shall engage in any solicitation of anynature during his working time. An employee electingto engage in any solicitation must confine that activityto his non-working time, such as rest breaks and lunchbreaks.'Paragraph 10(c) of the complaint also alleges that on orabout November 7, Respondent by and through its agentsWilliam Evans issued a written reprimand and a 5-daydisciplinary layoff to employee Kenneth Scott. Pargraph10(f) and (g) allege that this action was taken because of hisactivities on behalf of and support for, the Union and that itwas taken unilaterally by Respondent without prior notifica-tion to or bargaining with the Union.In Essex International, Inc., 211 NLRB 749, 750 (1974)the Board discussed the distinction between a no-solicitationrule which prohibited solicitation during "work time" or"working time" and one which prohibits solicitation during"working hours." In that case, the Board stated the law asfollows:A rule prohibiting solicitation during "work time" or"working time" is, in our opinion, sufficiently clear toemployees to justify requiring the party attempting tointroduced into evidence as G.C. Exh. 8 by stipulation. The parties furtherstipulated that these shop rules were in effect from the period August I, 1977.to April 21, 1978.598 PRODUCTION PLATED PLASTICSinvalidate the rule to show, by extrinsic evidence, that,in the context of a particular case, the rule wascommunicated or applied in such a way as to convey anintent to restrict or prohibit solicitation during break-time or other periods when employees are not activelyat work. On the other hand, in our opinion, a ruleprohibiting solicitation during "working hours" isprima facie susceptible of the interpretation that solici-tation is prohibited during all business hours and, thus,invalid. We would therefore require the employer toshow by extrinsic evidence that, in the context of aparticular case, the "working hours" rule was commu-nicated or applied in such a way as to convey an intentclearly to permit solicitation during breaktime or otherperiods when employees are not actively at work.In this case the no-solicitation rule relates only toworking. It does not use either hours or time. While I am notsure what the Board would do with this rule standing alone,it is my conclusion that the term "working" more reasonablyconnotes or conveys to employees that they should notsolicit while working rather than just being at the employer'spremises. Be that as it may, it appears to me that Respon-dent here has demonstrated by extrinsic evidence that itsrule only prohibits solicitation during working time and didnot prohibit solicitation during breaktime or other nonwork-ing time. Thus, in other parts of Respondent's shop rules,section L, "Solicitation on Company Property," the rulesclearly provide that employees may engage in solicitationduring nonworking time such as rest breaks and lunchbreaks. Therefore, it is my conclusion that Respondent'sshop rules clearly communicate to employees that they mayengage in solicitation during nonworking time such asbreaks and lunch periods; and in my view this is a valid no-solicitation rule, and I so find. Therefore, I shall recommendthat this portion of the complaint be dismissed.'Kenneth Scott, an electrician in the electrical department,was one of the leading union organizers in the plant and wasvery active in distributing union signature cards and litera-ture and attempting to persuade employees to favor theUnion. In fact, Scott was very zealous in his attempt topersuade the employees to favor the Union, to the point thatafter the election of September 15, Respondent filed timelyobjections alleging that certain of Scott's remarks to theemployees were threats of intimidation and on this basisasked that the election be set aside. On October 19, Scott waselected president and Sarah Chapman was elected vicepresident of the Union. On October 20, Charles Williams, aunion representative, sent Plant Manager William Evans aletter informing Respondent of this fact and requestingcertain information and bargaining. On October 21, theRegional Director for Region 8 issued his report andrecommendation on objections to conduct affecting theresults of the election, and concluded that the Employer's' In Essex International the Board dealt with a similar problem andconcluded that a no-distribution rule confined to working hours was validbecause the company rules elsewhere provided that distribution could bemade during nonworking time.' Shop rule 10. Threatening or intimidating any other company employee orsupervisor. The penalty for breaching this rule is discharge. During cross-examination, Evans admitted that he disciplined Scott pursuant to shop rule14, not shop rule 10, which accounts for the 5-day disciplinary layoff ratherthan discharge.objections should be overruled and a certification of repre-sentative issue.On November 7, Scott was given a written warning and a5-day disciplinary layoff by William Evans for violating shoprule 14, the above mentioned no-solicitation rule, and forviolating shop rule 10.'The events surrounding the disciplining of Scott are not inmaterial dispute except for possibly the date on which theyhappened. William Evans, Respondent's plant manager,testified that he was approached by two employees, DebbieNash and Brian Gauthier, who informed him that they hadbeen threatened by Scott in an attempt to get them to signunion membership cards. The two employees came to Evansof their own accord and informed him that Scott had beenattempting to get them to sign a union card and had toldthem that when the Union was established they would eitherhave to sign, be salaried, or become unemployed.'Kenneth Scott testified that he did have such a conversa-tion with Nash and Gauthier and that he told them that theywould eventually have to sign a card to join the union, gosalaried, or be terminated by the Company. Scott places hisconversation as having occurred some time prior to October19. William Gray, another employee who was present duringthis conversation, testified that it occurred some time beforethe union election on September 15. As Evans had nopersonal knowledge of the conversation and therefore didnot know when it occurred I accept the testimony of Scottthat it occurred sometime prior to his becoming president ofthe Union. Scott also testified that the solicitation of Nashand Gauthier occurred in a work area while they wereworking, and therefore were not on a break or lunchtime.Thus, by his own admission Scott was in violation ofRespondent's no-solicitation rule.The General Counsel points to the timing of the disciplin-ary action as applying the illegal motive. In this regard heargues that Respondent did not raise the incident with Scottuntil after the notification of the results of the election.However, according to the testimony of Evans he did notbecome aware of the incident until November 7 and on thatday he issued a disciplinary notice to Scott. The RegionalDirector's report on objections was issued on October 21,two days after the union officers' election on October 19. Ido not regard this timing as being of any significancebecause, as I stated Evans, did not become aware of theincident until November 7 and he acted on that day. Otherthan the general animus which is present in this case, there isno direct evidence to indicate that Respondent was hostile toScott or that its action was for any other reason than thatstated. The fact that the discipline results from a violation ofa shop rule while an employee is engaged in union activitiesdoes not establish improper motive. Nor does the fact thatthe employee involved is one of the leading union adherentsestablish an illegal motive on the part of the Employer.While the disciplinary action handed out to Kenneth Scott is' Although the written statements of Nash and Gauthier were received inevidence for whatever they were worth it is obvious that they have noprobative value as evidence because the employees involved did not testify.The statements were received in evidence to support the fact that these twoemployees had reported the conversation between them and Scott to WilliamEvans.599 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhighly suspect, this does not, in my view, establish thatRespondent was illegally motivated in disciplining Scott onNovember 7. Therefore, it is my conclusion that the GeneralCounsel has failed to establish by sufficient evidence thatKenneth Scott's discipline was illegally motivated and fordiscrimiatory reasons, in violation of Section 8(a)(3) of theAct. Therefore, I shall recommend that this portion of thecomplaint be dismissed.Paragraph 8(b) of the complaint alleges that in or aboutmid-August, Respondent through its agent Reed Whitecoercively interrogated employees as to their union activitiesand sympathies.Reed White, the assistant plant manager,'admitted in histestimony that he questioned employee Harvey Hanna andother employees about their union activities. White testifiedthat he talked to probably between 50 and 75 percent of thetotal work force of 200 or 250 employees. He stated thatsometimes he would be approached by the employees and onother occasions he would approach them and ask them howthings were going and what they thought about the Union.As White was the assistant plant manager, with considerableinfluence over the employees' employment status, his inter-rogation of these employees necessarily had a reasonabletendency to interfere with their union activities and thereforeviolated Section 8(a)(l) of the Act, and I so find.Paragraph 8(c) of the complaint allges that on or aboutOctober 20, Reed White advised employees that certainemployees were being discharged and/or adversely affectedby changes in their terms and conditions of employmentbecause of their support for and activities on behalf of theUnion. In support of this allegation, employee Hannatestified that in early October, immediately after he had hada disciplinary meeting with Manager Evans and AssistantPlant Manager White, White informed him that he wasunder a lot of pressure to get rid of people since the "uniondeal". Although White testified, he did not deny making theabove statement; therefore Hanna's statement stands uncon-tradicted in the record. Obviously such a statement byAssistant Plant Manager White to employee Hanna inter-fered with his Section 7 rights and therefore was violation ofSection 8(aX)(1) of the Act, and I so find.Paragraph 9 of the complaint alleges that since mid-October, Respondent has issued reprimands to employeesfor infractions of its work rules which were formulated andmaintained because of the employees' activities on behalf ofthe Union. Paragraph 13 alleges that in mid-OctoberRespondent without prior notice to and bargaining with theUnion unilaterally instituted changes in working conditionswith respect to employees' use of restroom facilities duringworking time. As these two allegations are closely related Ishall treat them together.The record reflects that Respondent had a shop rulewhich prohibited employees from stopping work beforebreaktime, lunchtime, or quitting time without the approvalof their foreman or superintendent. This rule apparentlyrequired the permission of the foreman or line leader forvisits to the restrooms. In mid-October, Tom Grady,decorating department supervisor, in a meeting of femaleemployees in his department announced a new rule onvisiting restrooms. The new policy required the employees tosign in and out in the department office before going to therestroom. After a short period of time it was announced thatthe employees could visit the restrooms only five times aweek other than during breaktime or their lunchtime. It isnoted that this new policy went into effect about the sametime that Assistant Plant Manager White told Hanna that hewas under a lot of pressure to create more rules and to getrid of people because of the union campaign. Admittedlymany employees were given written reprimands for viola-tions of these new restrooms policies. The General Counselargues that the changes in the restrooms policy and thegiving of reprimands for breach of that new policy violatedSection 8(a)(3) of the Act. Additionally, he argued that thesechanges were made unilaterally and without bargaining withthe Union, in violation of Section 8(a)(5) of the Act.Respondent on the other hand contends that the change inrestroom policy was made not for any illegal motive-because of the employees' union activities-but for compel-ling economic reasons.Although Respondent contends that this change in rest-room policy in the decorating department was made becauseof economic conditions, this record reflects, and Respondentmaintains, that employees in that department had sinceJanuary been taking excessive restroom breaks, and noemployee had ever been reprimanded for abuse of therestroom privileges until the Uniorn won the election onSeptember 15. It was then that Respondent instituted its newpolicy concerning restrooms, and this was apparently only inthe decorating department. It is also significant to know thatthe decorating department had been identified by Respon-dent as being the most prounion. According to employeeChapman, approximately 20 or 30 of the 40 to 45 employeesof the decorating department wore union paraphernalia,either a shirt or a union button which was readily seen bymanagement. As indicated previously it was only after theelection on September 15 that Respondent started handingout reprimands to its employees for abuse of the restroomprivileges. Therefore, contrary to the contentions of Respon-dent, I can only conclude in accordance with the GeneralCounsel that Respondent's singling out the decoratingdepartment for its new restroom policy must be viewed as anattempt to punish the employees in that department for theirdiligence in pursuing their statutory right to organize. It isalso noted that the restroom policy was only applied to thedecorating department. Under these circumstances it is myconclusion that Respondent discriminatorily changed theworking conditions of its employees in the decoratingdepartment because of their selecting the Union as theirbargaining representative, and that the reprimands weregiven for the same reason, discouraging union membershipin violation of Section 8(a)(3) and (1) of the Act, and I sofind.As indicated the General Counsel also contends thatRespondent's unilateral change in the restroom policywithout notification to or bargaining with the Union is also aviolation of Section 8(a)(5) of the Act.The election was held on September 15 and shortlythereafter Respondent filed timely objections. Although' White is no longer with Respondent.600 PRODUCTION PLATED PLASTICSRespondent was well aware that the Union had received amajority of the votes cast in the appropriate unit, itnonetheless while its objections were pending unilaterallychanged its restroom policy, as set forth above, withoutnotification to or bargaining with the Union.In Mike O'Connor Chevrolet-Buick-GMC Co., Inc., et a.,209 NLRB 701, 703 (1974), the Board stated that absentcompelling economic considerations an employer acts at itsperil in making changes in terms and conditions of employ-ment during the period that objections to an election arepending and the final determination has not yet been made.And when the final determination on the objections resultsin the certification of a representative, the Board has heldthe employer to have violated Section 8(a)(5) and (1) forhaving made such unilateral changes.Respondent argues that this doctrine does not apply here,as the employer had a compelling economic reason formaking the restroom changes. In support of this position hestates that the employees were excessively away from theirwork stations, productivity was down, and various solutionswere tried to increase production and efficiency in thedecorating department. If this was a problem it was knownto the employer as early as January, according to its ownwitnesses.Notwithstanding the fact that the Company knew thatdecorating department employees were far too often absentfrom their work stations during working time, Respondentmade no real effort to correct this problem until after theSeptember 15 election. Whatever compelling economicconditions may have existed, as alleged by Respondent,certainly something should have been done about this priorto the advent of the Union. But, as indicated previously, onlyafter the union election and certification did Respondentcrack down on its restroom policies in the decoratingdepartment. It is also noted again that the decoratingdepartment had been identified by Respondent as beinghighly prounion. Therefore, in agreement with the GeneralCounsel, it is my conclusion that Respondent singled out thedecorating department for its new restroom policy in anattempt to punish the employees of that department for theirdiligence in pursuing their statutory right to organize.Therefore, as Respondent instituted this new restroompolicy unilaterally and without notification or discussionwith the Union, it is my conclusion that Respondent violatedSection 8(a)(5) and (1) of the Act.'Paragraph 14 of the complaint alleges that in mid-Decem-ber, Respondent without prior notice to and/or bargainingwith the Union unilaterally changed the existing policy atthe Richland plant regarding Christmas bonuses, in viola-tion of Section 8(a)(5). The record reflects that for at least 3years prior to 1977, Respondent paid Christmas bonuses tothe employees at its Richland plant. The record also reflectsI Respondent also argues that the Union never made a demand forbargaining prior to the institution of the restroom change, and therefore therecould be no (aX)() violation. I do not find that the Board requires a demandfor bargaining in this type of situation, where the employer makes unilateralchanges following an election which the Union won, and pending objections.It goes without saying that it would be useless for a union to demandbargaining during the pendency of the objections. In any event, I do notregard a bargaining demand as an element in this type of violation.'The appropriate unit consists of:All full-time and regular part-time production and maintenance employ-ees, including shipping and receiving employees, quality control andthat Respondent did not issue a Christmas bonus to itsemployees in 1977. In its letter to the Richland employees ofSeptember 14, the day before the election, Respondentpointed out to the employees the growing number of benefitsthe Company had provided at no cost to the employees.Included in those benefits were a Christmas bonus, atten-dance incentive bonus, 26 weeks sickness and accident pay,employee medical insurance, life and accidental deathinsurance, vacations, holidays, pension program, and moneyfor suggestions. There can be no question that Respondentconsidered the Christmas bonus to be a condition ofemployment, and I so find. It is clear that the Respondentmade the decision not to pay the 1977 Christmas bonusunilaterally and without notification to or discussion withthe Union.In Nello Pistoresi & Son, Inc. (S & D Trucking Co., Inc.),203 NLRB 905 (1973), the Board held Christmas bonusesreceived for 2 consecutive years to be part of the wagestructure, and a term and condition of employment. There-fore, as Respondent unilaterally withheld the payment of the1977 Christmas bonus, without affording the Union anopportunity to bargain ovxr this change of a term andcondition of employment, Respondent has clearly violatedSection 8(a)(5) and (I) of the Act.Paragraph 12(a) of the complaint alleges that on Septem-ber 15, a majority of Respondent's employees in theappropriate unit', by a secret-ballot election conductedunder the supervision of the Regional Director for Region 7of the National Labor Relations Board, designated andselected the Union as their representative for the purpose ofcollective bargaining with Respondent, and on March 14,1978, the National Labor Relations Board certified theUnion as the exclusive collective-bargaining representativeof the employees in said unit. The complaint further allegesthat on March 17, 1978, the Union, by letter to Respondent,requested that Respondent enter into collective-bargainingnegotiations with it with respect to the terms and conditionsof employment of Respondent's employees in the above-described unit. That letter also requested that Respondentsupply certain information. The complaint further allegesthat since on or about March 17, 1978, Respondent hasfailed and refused to recognize and bargain with theCharging Union as exclusive collective-bargaining represen-tative of the employees in the unit described.In its answer Respondent admits these allegations of thecomplaint. Thus, Respondent admits that it has failed tobargain with the Union and has failed to furnish therequested information, apparently because it is testing theBoard's certification.Under these circumstances, and as Respondent admits itsrefusal to bargain and to supply information,' and as theBoard has long considered refusals to bargain after Boardtruckdriver employees, employed by the employer at its facility located at9899 "D" Avenue East, Richland, Michigan, but excluding all officeclerical employees, technical employees, professional employees, confi-dential employees, guards and supervisors as defined in the Act.'° Although the complaint does not allege that the refusal to furnish theinformation requested on March 17, 1978, was also violative of 8(aX5), thematter was fully litigated at the hearing and the General Counsel claimedsuch a violation in its brief Therefore it is my conclusion that it is notimproper to make a finding of this violation.601 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcertifications to be per se violations of Section 8(a)(5),Respondent must be found to have violated Section 8(aX)(5)and (I) of the Act in this regard.Paragraph 14 of the complaint alleges that since on orabout October 20, Respondent has failed and refused tofurnish the Union with information concerning the wagerates and fringe benefits of its employees in the appropriateunit. The record refects that on October 20, the Union sentRespondent a request for certain bargaining information anda request to begin contract negotiations. Respondent re-ceived this request on October 22, but failed and hascontinually failed and refused to respond to the request.Although at that time the Union had won the election,Respondent had timely objections pending before the Board.Notwithstanding this, the General Counsel argues thatbecause of Respondent's bad faith in engaging in otherviolations and the fact that after the Board ultimatelycertified the Union, Respondent continued to refuse tofurnish this information and refused to recognize andbargain with the Union, Respondent should be found inviolation of Section 8(a)(5) for refusing to initiate collective-bargaining negotiations pending Board resolution of theobjections.While the General Counsel may be completely right inthis argument that Respondent is in violation of Section8(a)(5) by refusing to furnish this information and bargain asof October 20, I deem it unnecessary to make a finding onthis point. As I have found that Respondent has refused tobargain with the Union and has refused to furnish informa-tion as of March 17, 1978, no useful purpose would beserved in making a finding relating back to October 20,particularly as I have found an 8(a)(5) violation with regardto all the unilateral changes which were made by Respon-dent in this interim period.The Alleged Unlawful Discharge of Harvey HannaParagraph 10(a) alleges that on or about mid-AugustRespondent, through its agent Reed White, demoted em-ployee Harvey Hanna, and on November 1, through itsagents Marty Schau, John Warunek, and William Evans,discharged Harvey Hanna in violation of Section 8(a)(1) and(3) of the Act.Harvey Hanna was employed by Respondent on Septem-ber 28, 1976. He was hired in as a mask washer and wasthereafter promoted to production control clerk and then toproject engineer, both jobs being within the engineeringdepartment. In these promotions he received a 25-cent-an-hour raise in wages. His supervisor in the engineeringdepartment was Reed White. Hanna described his job asreceiving bids for job assignments within the factory andallocating the work out to the lowest bidder, making sure thejob got done, and contacting the maintenance departmentinforming them of jobs within the factory to be done.In mid-August or early September, Hanna had a conver-sation with Reed White concerning the Union. He said thatWhite approached him one afternoon and told him thatsince they had been working very closely together on certainprojects white would be looking toward Hanna him for a lot" It is noted that White admitted interrogating Hanna along with manyother employees about their union activities.of help on certain projects, and he would like to know wherehe stood and how he felt about the Union. Hanna informedhim that he felt the Union would be a good thing: it wouldbenefit the employees because they would know that therewould be somebody to look out for their best interest, and itwould make them happy and they could produce more forthe Company. Reed White replied that he did not feel that itwas right, that he did not think the Union would be good. Atthis point Hanna told him that those were his personalfeelings and that he did not want to discuss the matter anyfurther. Hanna said this conversation took place in theengineering department and there was no one else present."Hanna testified that about a week after this conversationhe started receiving what he called bottom-line jobs. He saidhe began sweeping floors and painting fence posts, and oneweek he had to paint fence posts in the rain. He was filling inpits, digging holes, and cleaning up in the back area. He saidthat these assignments were given to him by Reed White, orWhite would tell him to go report to Jim Neal, themaintenance supervisor. Hanna testified that prior to hisinterrogation by White, he had never performed this type ofwork. At the same time Hanna testified that he was relievedof his previous tasks as project control clerk and that he wasnever given any reason why he did not continue with hisprevious job. Hanna testified that he had never beenreprimanded by the Company, and that Reed White hadpersonally given him an oral evaluation of his job and toldhim that he was doing a good job and that he was helpinghim in a lot of ways.Hanna testified that in September he had a conversationwith Rudy Tuten, acting plant manager, at a time when hewas wearing a UAW T-shirt. He stated that as he waswalking through the plant he was approached by Tuten, andbecause he had never seen Tuten wear a tie before, he madethe comment, "[Y]ou look pretty good in a tie". Tutenlooked at Hanna and then looked at his T-shirt and said,"[Y]ou look like fuck in that T-shirt." The precise languageon the T-shirt had "Vote UAW" on the front and "VoteYes, UAW" on the back.Hanna testified that some time after September, hereceived a written reprimand from Reed White because ofharassment of a company employee. In this connectionHanna testified that as he was passing an employee shementioned the fact that he had been demoted, and heapproached her to ask what made her feel that he had beendemoted. He told her that he had not received any word ofany type that he had been demoted and that he wished thatshe would not go around saying this to everybody. He statedthat this was on breaktime and that the woman beganarguing loudly with him, and he turned around and left andwent back into the breakroom. When he returned to theengineering office, White had a written warning stating thathe had harassed her.Hanna testified that around the first week of October,White told him to come into work on Saturday. Althoughthis was an unscheduled workday he told him that he would.Hanna stated that he overslept that Saturday morning andreported into work about 20 minutes late. As he reported towork he told White that he was sorry that he had overslept.602 PRODUCTION PLATED PLASTICSWhite left and returned about half an hour later and handedHanna a written warning for absences and said that hewould be given a 3-day layoff. Hanna told White that hecould not believe this: this was the first time he had evergotten a written warning for this type of thing, and he hadnever had a 3-day suspension. Hanna said he would like totalk to Mr. Evans. White agreed to this and stated that theywould both go talk to Evans. They met in Evans' office andWhite stated his case, after which Hanna reported his side ofthe story. Evans stated that he would let the warning stand,but the 3-day layoff would be disregarded.As is indicated elsewhere in this Decision, following thisdisciplinary meeting among Evans, White, and Hanna,White stopped Hanna as they left the office and told Hannathat he was sorry he had to do that but he had been under alot of pressure because of the union election, and he had to"stipulate a lot more laws and rules that the Company wantsme to do and there's a lot of people that have to be got rid ofsince this union deal".The following Wednesday, October 19, Hanna was both-ered by an old ulcer problem and he called his doctor to seeif he could get an appointment. The doctor asked him tocome in that afternoon. Hanna explained this to his foreman,who told him to go but to bring in an excuse from thedoctor. The doctor wanted him to have X-rays the followingday, so he wrote Hanna an excuse for that day and an excuseto get the next day off for X-rays. Hanna called the factoryThursday morning and reported to the personnel depart-ment that he was going to be absent that day to get X-rays.After getting his X-rays, at about 9 p.m. thursday night hereceived a telephone call from a secretary in personnel. Hedid not know her name, but she asked if he were HarveyHanna. When he told her yes, she said that Reed White hadtold her to contact Hanna and tell him that he had beenterminated as of that day and he could pick up his checkwhenever he wanted it. Hanna testified that he immediatelycalled White and told him about the phone call and askedhim if it was true. White replied, "I told her to call. Youhave been absent quite a bit." When Hanna explained thathe had called Personnel on Thursday morning, Whitereplied that he was not aware of the call to the personneldepartment. White further informed Hanna "I don't knowwhat's going on. I'm just doing what I'm told to do." Whitewent on to say, "[y]ou know how things are around here, itis driving me nuts." White said, "[s]ometimes I don't think Ican handle it anymore, they're trying to get rid of everybodyand I gotta go by the rules." He told Hanna to bring whatslips he had and they would look at them the next morning.The next morning Hanna spoke to White and Evans. Evansrescinded the discharge and told Hanna to report to workMonday.On October 24, as Hanna was sweeping up the floor in themolding department, he was approached by Rudolph Tuten,acting plant manager, who told Hanna to follow him, statingthat he had a good job for him. Then he told Hanna that hewas going to have him squeegee oil off the floor, wipe up oiloff the machines, wipe the machines down, and clean out theoil pits in the molding department. Hanna stated that therewere three or four other people working on this job, all ofwhom were new employees. He stated that this job was anentry job, and his immediate supervisor on the job was JohnWarunek.On November 1, around 9:40 a.m., Hanna left his workstation to go to the restroom. As the restroom wascompletely occupied, Hanna left and went to a drinkingfountain some 6 to 8 feet away to get a drink of water. As hewas walking back to the restroom, Marty Schau, a supervi-sor in the molding department, was coming out the frontdoor of the offices and he gave Hanna a dirty look. Hannainformed him that he was going into the restroom. AfterHanna finished in the restroom he started back to themolding department. As he was halfway back to the moldingdepartment, Marty Schau and John Warunek were standingtogether and Warunek called out to Hanna, asking himwhere the hell he had been. After Hanna had informed himwhere he had been, there was some discussion as to whyHanna could not wait until breaktime, which was at 10o'clock. After Hanna informed them that he could not wait,Warunek looked at him angrily and said: "[w]e don't needpeople like you, people that can't wait for their break and goto the restroom anytime they think they can. We just don'tneed people like you, you're fired." Hanna then cleaned uphis work area, put his cleaning gear away, and left the area.He punched out around 10:30 and left the premises.Later in the day he called Evans at the plant and told himwhat had happened, informing Evans that he could notbelieve that he could get fired over something like that.Hanna offered to report to work the following day. Evanstold him to just hang on and he would get back with him by4 in the afternoon. When Evans did not return the call,Hanna called Evans at or about 4:45 p.m. Hanna asked Evanswhat he had decided, and Evans replied that the Companydid not need anyone who had to go to the bathroom beforehis break. Evans informed Hanna that the discharge wouldstand. Hanna responded that he would take the matter to theNational Labor Relations Board, and Evans replied theBoard "won't do you any good, they do not care and theyare not going to do anything about it." He added that as faras he was concerned Hanna had quit anyway. Hannainformed him that he had not quit, and Evans hung up thephone.Hanna had worked as a mask washer until February orMarch, at which time he was transferred into the engineer-ing department as a production and control clerk. Hannagraduated from high school and went for 1-Y years toKalamazoo Community College. As a project engineerHanna was hired work within the plant and got bids on thejobs and then report back to White on those bids. Hannaalso performed time studies while in the engineering depart-ment. Hanna testified that it was not until after hisinterrogation in mid-August by Reed White that he starteddoing maintenance work within the engineering departmentand elsewhere in the plant. Hanna testified that while heworked in the engineering department to his knowledgethere was never any reduction of work.Respondent contends that it shifted Hanna's duties inAugust because of lack of work and because Hanna was apoor worker. Respondent also argues that it did notdischarge Hanna on November 1; its contention is thatHanna quit.603 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis record clearly reflects that Hanna began working inSeptember 1976 as a mask washer and he continued in thatjob until around February of the following year, at whichtime he was transferred into the engineering department as aproduction control clerk. Other than the testimony ofRespondent's witnesses that Hanna allegedly was incapableof performing his duties, there is nothing in this record or inHanna's personnel file to show that he was ever reprimandedor warned about his work. As indicated, this record reflectsit was not until after mid-August, when Supervisor Whiteinterrogated Hanna about his union activities, that Hanna'sduties changed drastically. Under these circumstances, Iflatly reject Respondent's contention that Hanna was a poorworker. Moreover Respondent's claim that Hanna was apoor worker in the engineering department is clearly refutedby the fact that Hanna received a raise in pay in the spring of1977. Also Respondent failed to explain why it toleratedHanna's allegedly poor work performance until August andSeptember after the union campaign was in full bloom.I also flatly reject Respondent's contention that it shiftedHanna's duties in August because of lack of work. Thisrecord clearly reflects that another employee with lessseniority remained in the engineering department untilRespondent disbanded that department in September. Re-spondent also contends that it had no knowledge of Hanna'sunion activities. This contention cannot withstand closescrutiny. It is clear, and I have found, that White interrogat-ed Hanna concerning his union activities in mid-August andHanna informed White that he was in favor of the Union.Also, although Rudy Tuten testified, he made no attempt todeny his derogatory comments about Hanna's "vote UAW"T-shirt, which demonstrated not only knowledge, but alsoRespondent's extreme union animus. Therefore, I find thatRespondent at all times after August knew of the unionsympathies of Hanna. Hanna was a straightforward witness,and his testimony certainly had a ring of truth. He was notevasive, and his testimony was clear and concise. On theother hand, Respondent's witnesses who testified to theevents surrounding Hanna's demotions and his ultimatedischarge appeared to be telling a concocted story whichcertainly in my view did not have a ring of truth. Therefore,I credit Hanna's version of the events surrounding hisdemotion and discharge over that of Respondent's supervi-sors White, Tuten, Schau, and Warunek. Therefore, Iconclude that Respondent's demotion of Hanna to moreonerous jobs was clearly because of his union activities andunion sympathies and was done for the purpose of discour-aging membership in the Union, clearly violating Section8(a)(3) and (I) of the Act.Respondent also denies that it discharged Hanna, con-tending that Hanna quit voluntarily. As I have indicatedthat I have credited Hanna over Respondent's witnesses inthis regard, it is my conclusion that Hanna did not quit, butrather was discharged as he testified. It is also my conclusionthat Respondent's harassment and demotion of Hanna wasfor the same reason as his discharge, and I thereforeconclude that Hanna was discharged because Respondenthad learned of his union activities, and he was discharged inretaliation for such union sympathies, in violation of Section8(aX3) and (1) of the Act.The Alleged Unlawful Reprimands and Suspensions ofSarah ChapmanSarah Chapman began working at Respondent's Richlandplant in April 1976. She is a spray painter in the decoratingdepartment. It was Chapman's contacting the UAW repre-sentative in June which got the organizational campaign atRespondent's Richland plant under way. Her name was alsogiven by Curtis Hartfield to Respondent's management as amember of the UAW organizing committee. She was a veryactive union organizer in the plant as well as out of the plant,getting the T-shirts and union buttons to the employees andinforming them of union meetings. She also participated indistributing handbills outside the plant. Chapman was alsoan observer for the Union in the September 15 election. InOctober, she was elected vice president of the Union, andRespondent was so informed. There is no question thatRespondent was aware of Chapman's union activities andunion sympathies.Chapman testified that in October she was informed byTom Grady, her supervisor, of the change in the bathroompolicy. Grady called a meeting of the women in the back ofthe decorating department and informed them they had tosign in and out when going to the bathroom. Chapmantestified that since the new bathroom policy was put intoeffect it has been strictly enforced with verbal warnings,written warnings, and 3-day suspensions. She testified thatshe has been reprimanded or disciplined about 6 or 7 times.She stated that she received one verbal and two writtenwarnings from the foreman, Dan Reigh, and two writtenwarnings from Tom Grady, and one from Larry Lobstein,also a foreman in the spray department.Paragraph 10(d), (e), and (f) of the complaint alleges thaton or about March 23, 1978, Respondent issued a writtenreprimand to and suspended employee Sarah Chapman untilsuch time as she was notified to return to work and on April6, 1978, Respondent placed employee Sarah Chapman on a3-day disciplinary suspension because of her activities onbehalf of and support for the Union.Chapman testified that her first verbal warning came inthe middle of October, shortly after the change in therestroom policy. This verbal warning was given to her byforeman Dan Reigh, when she was returning to her job.Reigh told her at the time that she should get her bladderchecked or quit going to the bathroom so much. OnNovember 1, Reigh gave her a written warning. Thiswarning (G. C. Exh. 13) indicates that she violated rule 21 ofthe Company's rules-stopping work before breaktime,lunchtime, or quitting time without approval of foreman orsuperintendent. It is noted that at this time there was noreason to notify the foreman because, as I understand thetestimony in this case, the sign-in and out policy was in forceon November I and this effectively did away with permis-sion from management. Whether Chapman signed in andout, I do not know. Again, on November 7, Chapmanreceived another write-up from Foreman Dan Reigh, forbeing absent from her work station. On January 24 shereceived a write-up from Supervisor Tom Grady, also forbeing absent from her work station. This warning notice hasvarious dates on which, according to Grady, Chapman wasabsent from her work station. Chapman testified that she604 PRODUCTION PLATED PLASTICSalso received a warning on January 24, 1978, at which timeshe had to go in to talk to Reed White. White, the assistantplant manager, advised her she should not be going to thebathroom so much. She informed White that she was nothurting anybody, she was making her rate, and she was notlosing any time. Grady told her it was against the rules andshe should not be doing it, and that she should comply withthe company rules. Chapman explained that she had neverseen rule 21 and asked what would happen if she could notcomply, whereupon Grady started laughing. After herdiscussion with Grady, Reed White told her that her actionsmight lead to a 3-day suspension. At that time she wasinformed that she was allowed to go once a day other thanon her breaks and on lunchtime.The following Tuesday, she was given a written reprimandby Larry Lobstein. She was told by Lobstein and TomGrady that she was using the bathroom too much and thatshe would have to get a doctor's slip in order to go to thebathroom more than once a day, other than her regularbreaks or lunchtime. She told them that she could not affordto go to a doctor. She was told that it was up to her, but shehad to get some form of permission from a doctor. She saidshe was not going to do that, and as she was walking outwith the write-up, they told her that she would have to giveit back and that if she did not get a doctor's slip she wouldprobably get a 3-day layoff. On March 15, Chapman testifiedthat she was told by Larry Lobstein that she could not workany longer unless she had a doctor's slip granting herpermission to go to the bathroom more of one time a day.She stated that she went home and returned the next dayand asked Lobstein if she was supposed to work, and he toldher no. He again repeated that she had to have a doctor's slipto be able to come back to work. She asked how long thiswas going to continue; he said until she obtained the slipfrom the doctor. She stated that she filed a claim with theunemployment office and on March 17 went to the plant andpicked up her check. At that time she asked ChristineWarunek, the personnel manager, if she possibly could giveher something in writing so that she could prove why shewas not working. Warunek talked to Bill Evans, the plantmanager, who said that Chapman did not have a goodenough reason to get a slip.Chapman testified that on the following Tuesday ataround 8 a. m., she received a call from ChristineWarunek,who told her that she could come back to work and that theyhad set up an appointment for her with the company doctor.Chapman apparently returned to work that day, and onThursday reported to Dr. Kick, the company doctor. Shetold the nurse why she was there and explained the shop ruleabout going to the bathroom. She then explained to thedoctor what was going on and the doctor wrote out a slipstating that she could go to the bathroom every 2 hours. Shereturned to work and about 15 minutes before her shift wasover she was called into Larry Lobstein's office, where hetold her that as her note from the doctor stated every 2hours, she should go only on breaks and I time on companytime. Thus, Lobstein was telling her that she could only goone extra time during the day, as the breaks and lunchperiod were at 2-hour intervals. Thus Respondent wascomplying with its rule and that Lobstein was paying noattention to the doctor's slip. Chapman asked Lobstein whatwould happen if she had to go at 9, 11, 1, and 3. Lobsteintold her she had better make the effort to go at the evenhours. Chapman testified that she went to see Dr. Kick andexplained to him what she had been told. Kick told her thatshe should go whenever she had to go and, if the Companydid not like it, to contact him. On April 5, Chapmanreceived a 3-day layoff from Larry Lobstein. Lobstein toldher that he did not agree with the rule but he had to enforceit. She explained to him again that Dr. Kick had told herthat she should go when necessary, and that if there wereany problems the Company should contact him. She thenleft and washed up, and one of the women told her thatLobstein wanted to see her again. She was then referred toPlant Manager Bill Evans. Evans asked her what theproblem was; she said she did not think there was a problemand did not think they had the right to tell her when shecould and could not go to the bathroom. Evans said that hedid. Evans also informed her that it was against the rules; itwas not fair to the other women that she should be able towalk off the job and go to the bathroom whenever shewanted to. She again replied that her production was notdown, she was not behind, and Evans kept telling her thatthat was not the point-she had to comply with the rules.Chapman again explained what Dr. Kick had told her, andEvans said that was not his responsibility and he was notgoing to call the doctor. Evans was adamant on a 3-daylayoff and informed her that he did not want to have to fireher. Chapman testified that to her knowledge no otherindividual had been given any time off for abuse of thebathroom trips.To the extent that there is any discrepancy in thetestimony of Chapman and Respondent's supervisors involv-ing the verbal warnings, written warnings, reprimands, andfinal layoffs, I credit Chapman over the Respondent'switnesses. Respondent was aware from the very outset of theorganizational campaign that Chapman was a member of theUAW organizing committee. Respondent was also awarethat she was distributing T-shirts and buttons in the plantand handbills outside the plant.There is no question that Respondent changed its rest-room policy after the election on September 15, after itlearned that the Union had overwhelmingly won theelection. As indicated earlier in this Decision, I have foundthat this change in restroom policy was a violation of Section8(a)(1), (3), and (5) of the Act. Thus, any disciplinary action,such as layoffs and suspensions, taken in accordance withthis change in policy would also violate Section 8(a)(3) and(I) of the Act, and I so find.Additionally, it is my conclusion that Respondent wasillegally motivated in its suspending Chapman and layingher off for 3 days because of her participation in the Union'sorganizational campaign and in retaliation for a successfulunion election. Respondent's conduct in this regard is soblatant it hardly needs any discussion. However, it is notedthat Respondent did not come forth with any facts indicat-ing that any other employee was reprimanded as often asChapman. Chapman complied with the Company's requestto visit a doctor. In fact she went to the Company's owndoctor, who gave her a slip indicating that she could go tothe restroom every 2 hours. Respondent very craftilydecided which 2 hours she should go-those which would605 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfall on her breaktime and lunchtime; thus, the doctor's slipwould mean nothing. As a matter of fact, Respondent didnot even indicate on the sign in-sign out sheet that she had adoctor's slip. Also, after she received another warningbecause she went to the bathroom more often than allowed,she again returned to the doctor, who told her she should goas often as necessary, and if the Company had any problemsthey could call him. The Company completely ignored thisresponse from the doctor, and again gave her a 3-day layofffor her last violation. Such conduct suggests only thatRespondent was retaliating against Chapman because of herunion activities. Any responsible employer would complywith the written request of its doctor, and certainly if it hadany questions about the doctor's report or the doctor'ssuggestion, it would at least contact the doctor. However,here Evans merely said that contacting the doctor was nothis responsibility, and he was not going to call Dr. Kick.Evans did not deny these remarks. It is all noteworthy toobserve that Respondent made no claim that Chapman wasnot making her rate or not making her production. Respon-dent's only claim was that Chapman was violating Respon-dent's new bathroom rule, a rule change I have found to be adiscriminatory change in working conditions in violation ofSection 8(a)(l), (3), and (5) of the Act.Under the circumstances, it is my conclusion that Respon-dent's treatment of Chapman in giving her reprimands andsuspending her was clearly because of her union activitiesand union sympathies, and was done to discourage member-ship in the Union, clearly violating Section 8(a)(3) and (1) ofthe Act, and I so find.IV. THE EFFECT OF UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth above, occurring inconnection with the operation of Respondent, have a close,intimate, and substantial relationship to trade, traffic andcommerce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that Respondent engaged in, and is engag-ing in, unfair labor practices, I shall recommend that it beordered to cease and desist therefrom, and take certainaffirmative action to effectuate the policies of the Act.Having found that Respondent unlawfully and discrimi-natorily discharged Harvey Hanna, I shall recommend thatRespondent reinstate him to his former position of employ-ment or, if that job no longer exists, to a substantiallyequivalent position, with no loss of seniority or other rightsand privileges previously enjoyed, and make him whole forany loss of pay suffered as a result of the discriminationagainst him, with interest. Having found that Respondentdiscriminatorily and unlawfully suspended and laid offSarah Chapman, I shall recommend that Respondent makeChapman whole for any loss of pay suffered as the result ofdiscrimination against her, with interest.I shall recommend that Respondent expunge from itspersonnel records all references to reprimands issued toemployees for violations of the discriminatorily and unilater-ally instituted restroom rule as found unlawful herein, andmake whole any employee who lost wages or other benefitsbecause of the application of this rule, with interest.Additionally, I shall recommend that Respondent for-thwith pay all its employees at the Richland plant theChristmas bonus they should have received in December1977, and if Respondent did not pay a Christmas bonus inDecember 1978, it should also pay that bonus to all itsemployees, with interest. Any backpay found to be due shallbe computed, with interest, in the manner prescribed in FW. Woolworth Co., 90 NLRB 289 (1950), and Florida SteelCorporation, 231 NLRB 651 (1977).'2 I shall also recom-mend that Respondent expunge from the personnel recordsof Sarah Chapman all of the reprimands and personnelwarnings issued to her for violation of the discriminatorilyand unilaterally instituted restroom rule as found unlawfulherein. I shall also recommend that Respondent notify theUnion that it is ready and willing to bargain with the Union,as the exclusive representative of the employees in the unitdescribed above, with respect to changes in the Christmasbonus and work rules and otherwise bargain in good faithwith the Union as to wages, hours, and other terms andconditions of employment. I shall further recommend thatRespondent furnish the Union with the information that itrequested on March 15, 1978.CONCLUSIONS OF LAWI. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. All full-time and regular part-time production andmaintenance employees, including shipping and receivingemployees, quality control and truckdriver employees em-ployed by the employer at its facility located at 9899 "D"Avenue East, Richland, Michigan, but excluding all officeclerical employees, technical employees, professional em-ployees, confidential employees, guards, and supervisors asdefined by the Act constitutes an appropriate unit for thepurpose of collective bargaining pursuant to Section 9(b) ofthe Act.4. By interrogating employees as to their union activitiesand sympathies and the sympathies and activities of theirfellow employees; and by advising employees that certainemployees were being discharged and/or adversely affectedby changes in their terms and conditions of employmentbecause of their support for, and activities on behalf of, theUnion, the Respondent has engaged in conduct violative ofSection 8(a)(l) of the Act.5. By issuing reprimands to employees for infractions ofRespondent's work rules, which were formulated andmaintained because of the employees' activities on behalf of,and support of, the Union; by discriminatorily demotingemployee Harvey Hanna, and discriminatorily discharginghim, and by discriminatorily issuing written warnings and" See, generally, Isis Plumbing & Heating Co.. 138 NLRB 716 (1962).606 PRODUCTION PLATED PLASTICSsuspending and finally laying off Sarah Chapman, because ofsaid employees' activities on behalf of, and support for, theUnion; and by unilaterally and discriminatorily institutingchanges in working conditions with respect to the decoratingdepartment employees' use of restroom facilities because oftheir activities on behalf of, and support of, the Union,Respondent has engaged in conduct violative of Section8(a)(3) and (1) of the Act.6. By unilaterally instituting changes in working condi-tions with respect to the decorating department employees'use of restroom facilities during working time and byunilaterally changing the existing policy at the Richlandplant regarding Christmas bonuses to be paid to employeesin the appropriate unit as set forth above, without notifica-tion to or bargaining with the Union, Respondent hasengaged in conduct violative of Section 8(a)(5) and (1) of theAct.7. By refusing to furnish the Union the information itrequested on March 15, 1978, and by refusing to recognizeand bargain with the Union as the exclusive bargainingrepresentative of the employees in the appropriate unit afterMarch 15, 1978, Respondent has engaged in conductviolative of Section 8(a)(5) and (1) of the Act.8. Respondent has not engaged in any unfair laborpractices not specifically found herein.9. The unfair labor practices enumerated above are unfairlabor practices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.Upon the basis of the entire record, the findings of fact,and the conclusions of law, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:ORDER"The Respondent, Production Plated Plastics, Inc., Rich-land, Michigan, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Coercively interrogating its employees concerningtheir union activities.(b) Reprimanding, suspending, laying off, or dischargingits employees because they engage in union activities, or inretaliation because they have selected the Union as theircollective-bargaining representative.(c) Discriminatorily changing the working conditions ofits employees because of their support for the Union or inretaliation for its employees' selection of the Union as theirbargaining representative.(d) Unilaterally and without notification to and/or bar-gaining with the Union changing the working conditions ofits employees.(e) Refusing to bargain with the Union, by refusing tofurnish relevant information to the Union as exclusivebargaining representative of the employees of the Respon-dent." In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommeded Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.(f) Refusing to recognize and bargain with the Union overthe terms and conditions of employment of its employees.(g) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights to self-organization as guaranteed by Section 7 of the Act.2. Take the following affirmative action which I deemnecessary to effectuate the policies of the Act:(a) Offer Harvey Hanna immediate and full reinstatementto his former position or, if that position is no longeravailable, to a substantially equivalent position, withoutprejudice to his seniority or other rights and privileges, andmake him whole for any loss of earnings he may havesuffered by reason of the discrimination against him, in themanner set forth in the section of this Decision, entitled"The Remedy."(b) Make whole Sarah Chapman for any loss of earningsshe may have suffered by reason of the discriminationagainst her, in the manner set forth in the section of thisDecision entitled "The Remedy."(c) Make whole any employee who has lost wages or otherbenefits because of the application of the discriminatorilyand unilaterally instituted restroom rule as found unlawful,in the manner set forth in the section of this Decisionentitled "The Remedy."(d) Immediately pay to all its employees at its Richlandplant the Christmas bonus it normaily would have paid inDecember 1977, and if it did not pay a Christmas bonus inDecember 1978, pay that bonus also, with interest, as setforth in the Remedy section.(e) Immediately furnish the Union with the informationrequested in its letter of March 17, 1978, and immediatelybargain with the Union, as the exclusive representative of itsemployees, over the terms and conditions of employmentand, if an understanding is reached, embody such under-standing in a signed agreement.(f) Expunge from the personnel file of Sarah Chapman allreferences to the reprimands issued to her, and expungefrom the personnel records of any employee all references tothe reprimands issued for violation of the discriminatorilyand unilaterally instituted restroom rule as found unlawfulabove.(g) Notify and bargain with the Union, as exclusiverepresentative of the employees in the above appropriateunit, with respect to changes in Christmas bonuses and workrules and otherwise bargain in good faith with the Union asto wages, hours, and other terms and conditions of employ-ment.(h) Post at its Richland, Michigan, plant copies of theattached notice marked "Appendix."'"Copies of said notice,on forms provided by the Regional Director for Region 7,after being duly signed by Respondent's representatives,shall be posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places where" In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."607 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnotices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that said noticesare not altered, defaced, or covered by any other material.(i) Notify the Regional Director for Region 7, in writing,within 20 days of this Order, what steps Respondent hastaken to comply herewith.608